DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Supplemental Amendment
Applicant’s supplemental amendments filed April 5, 2021 have been entered.

Response to Arguments
Applicant’s arguments with respect to claims 2-4, 6-9 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	New claim 11 has been renumbered as New claim 13.
	New claim 12 has been renumbered as New claim 14.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a mirror included with the supporting body (claim 2); a securing device that secures the light projection device to the supporting body (claim 4); the supporting body including an inductive charging device (claim 8); the supporting body includes a near field communication device or tag (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	As per the amendments to claim 2, the “supporting body” appears to be element (904), however there is no mirror included with element (904) in the figures, no “securing device” to secure projector (912) to (904) in the figures, and the inductive charging device and NFC tag are not shown in the figures as associated with (904).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 2 is objected to because of the following informalities:  
	As to claim 2 (lines 6-10), Examiner suggest -- a mirror included with the supporting body, [[the]] wherein the mirror --.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	a) light projecting device…in claim 2
	b) securing device…in claim 4
	c) visual capture device…in claim 13

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
	As to claims 8 and 9, the claims recite the supporting body includes an inductive charging device coupled to the power supply (claim 8) and the supporting body includes a NFC device or tag (claim 9), however claim 2 has been amended to the embodiment of Figures 9-12 where the “supporting body” appears to be element (904).  The originally filed specification does not provide support for element (904) to include an inductive charging device or a NFC device/tag.  The inductive charging device and NFC tag appear to be elements of the “supporting body” element (102) which is the embodiment of Figures 1-8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 2, 4, 8, 9, 13, 14 the claims recite “a supporting body…a mirror included with the supporting body” (claim 2), “a securing device that secures the light 
	The specification uses the term to denote element (102), however as per the amendments to claim 2, the supporting body appears to be element (904) which appears to be some block of glass/crystal/plastic and supports etched crystal (906).  While Figure 9 shows an audio module (914) and crystal (904) connected via a line, it is unclear what is intended by an audio module is “included” with the supporting structure.  Does this mean the supporting body is actually the device (902) such that the display device/system (902) includes an audio module (914) and crystal (904)?  Similarly, it appears the display device/system (902) includes the visual capture device (908) and supporting structure (902).  Examiner requests clarification as to what is the “supporting body” in the context of the embodiment of Figures 9-12 so as to understand how the supporting body is secured to the light projection device; how the supporting body includes the inductive charge device; how the supporting body includes a NFC tag; how the supporting body includes a visual capture device and/or an audio module.
	Claims 3, 6-7 are rejected as dependent upon claim 2. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 6, and 13-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nayar et al. (3D Display Using Passive Optical Scatters)1.
	As to claim 2, Nayar teaches a display device (Nayar Fig. 3; Fig. 6), comprising a supporting body defining a first plane (Nayar Fig. 3b - supporting structure for glass clube, Fresnel lens, planar mirror; Fig. 6a - box supporting etched face cube) and receiving light from a light projection device, wherein the light comprises video content (Nayar Fig. 3b - projector; page 58 - Plus Vsion U232 DLP projector; Fig. 6a - box; page 62 - conventional (perspective) projector), a crystalline portion coupled to the supporting body, wherein the crystalline portion comprises an etched mask (Nayar Fig. 3b - glass cube; page 54 - LID technology/technique; page 58 - LID technique used in materials such as Plexiglass or crystal glass; Fig. 6b - 3D avatar; page 61 - 3D avatar… 100x100x200mm glass cube), a mirror included with the supporting body (Nayar Fig. 3b - planar mirror; Fig. 6b - box; page 62 - used conventional (perspective) projector and folded its throw distance using two planar mirrors to make system compact), wherein the mirror received the light comprising the video content from the light projection device and transmits the light received to the light projection device by reflecting at least a portion of the light on the etched mask portion (Nayar Figs. 3a,b; Fig. 6a-d).
	As to claim 3, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Nayar further teaches the light projection 
	As to claim 4, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Nayar further teaches a securing device that secures the light projection device to the supporting body (Nayar Fig. 3b - unlabeled black surface board; Nayar Fig. 6a - box housing projector and supporting cube).
	As to claim 6, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Nayar further teaches a power supply (Nayar Fig. 3b - implicit to projector; also remote control for projector including batteries2; Fig. 6a - implicit to projector also remote control for projector including batteries).
	As to claim 13, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Nayar further teaches a visual capture device included with the support structure (Nayar Fig. 3 - Fresnel lens).
	As to claim 14, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Nayar further teaches an audio module included with the supporting structure that includes at least one of audio input and audio output (Nayar Fig. 3b - projector; Fig. 6a - projector; as evidenced PLUS Projector User’s Manual page E-22 there’s an Audio jack)2 .



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Erban (US 3,229,570).
	As to claim 2, Erban teaches a display device (Erban Fig. 2), comprising a supporting body defining a first plane (Erban Fig. 2 - 34, 37, 22) and receiving light from a light projection device, wherein the light projecting device comprises video content (Erban Fig. 2 - 46, 21, 20; col. 3:5-10; col. 3:30-40 - interpreting “video content” as live image of object (21) being illuminated by source (46) and imaged by lenses (20)), a glass portion coupled to the supporting body, wherein the glass portion comprises an etched mask (Erban Fig. 2 - 15, 2; col. 3:25-30; col. 3:43-46 - lens and glass plate having thin light scattering layer (mask); “etched” is product by process (PxP; MPEP 2113), thus patentability is determined on the product, the structure implied by “etched” is light scattering), a mirror included with the supporting body (Erban Fig. 2 - 30, 34, 32; col. 3:20-30), wherein the mirror receives the light comprising the video content from the light projection device and transmits the light received from the light projection device by reflecting at least a portion of the light on the etched mask portion (Erban Fig. 2 - 46, 30, 34, 32, 2; light rays; col. 3:15-46).
	While Erban teaches a glass portion (15, 2) coupled to the supporting body, Erban doesn’t specify the glass material is crystalline.  It would have been obvious to one of ordinary skill in the art at the time of invention to use crystalline material (e.g. Quartz glass; Sapphire glass), since it has been held to be within the ordinary skill in the Sinclair and Carroll Co. v. Interchemical Corp. 65 USPQ 297 (1945).  Specifically, those of ordinary skill in the art recognize quartz and sapphire glasses for optical components are known in the art as being hard and transparent glasses3,4.
	As to claim 4, Erban teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Erban further teaches a securing device that secures the light projection device to the supporting body (Erban Fig. 2 - 39, 36).
	As to claim 6, Erban teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Erban further teaches a power supply (Erban Fig. 2 - 46; col. 3:35-40 - implicit to light source).
	As to claim 13, Erban teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Erban further teaches a visual capture device included with the support structure (Erban Fig. 2 - 16, 3; col. 3:65-70).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar (cited above) evidence by PLUS Projector User Manual2.
	As to claim 7, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Nayar further teaches the projector includes a remote control having batteries (PLUS User Manual page E-11), but doesn’t specify if the batteries are rechargeable.  Examiner takes Official Notice that rechargeable batteries are well known in the art for the purpose of being power supplies.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use .
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar as applied to claim 7 above, and further in view of Goodhill et al. (US 2009/0147219 - Goodhill).
	As to claim 8, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 7, but doesn’t specify an inductive charging device coupled to the power supply.  In the same field of endeavor Goodhill teaches a display device having an inductive charging device coupled to a power supply (Goodhill Fig. 1 - 14; para. [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide inductive charging since, as taught by Goodhill, inductive charging can power a light source and thus limit the amount of non-visible radiation produced from the display light source (Goodhill para. [0045]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar as applied to claim 2 above, and further in view of Lee et al. (US 10,506,290).
	As to claim 9, Nayar teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify the supporting body includes a near field communication (NFC) device or tag.  In the same field of endeavor Lee teaches a display device having a NFC device or tag (Lee Fig. 3 - 100; col. 8:29-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention since, as taught by Lee, NFC devices are well known in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNelley et al. (US 5,953,052); McNelley et al. (US 5,777,665); White (US 7,057,637); Kaneda (US 9,606,369); LaDuke (US 2011/0037952); Onaga (US 7,229,176); Yano (US 2020/0301135); Kanada et al. (US 6,542,265); Troitski (US 6,605,797); Troitski et al. (US 6,630,644) are cited as additional examples of display devices and/or etched crystalline elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 7, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 S. K. Nayar and V. N. Anand, "3D Display Using Passive Optical Scatterers," in Computer, vol. 40, no. 7, pp. 54-63, July 2007, doi: 10.1109/MC.2007.226.
        2 PLUS Vision Corp. PLUS Data Projector User’s Manual, Plus Vision Corp, 2003
        3 https://en.wikipedia.org/wiki/Quartz
        4 https://en.wikipedia.org/wiki/Sapphire